Case 7:20-cv-03737-VB Document9 Filed 09/15/20 Page 1of 3

UNITED STATES DISTRICT COURT eee ene
SOUTHERN DISTRICT OF NEW YORK Hocus pes

ARTURO TORRES and ROSA MARIA . on RE ayy
JAQUEZ QUEZADA, . Cole fy -

Plaintiffs, : ne ifufeer :
Vv.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; CHAD WOLF,
Acting Secretary, United States Department of
Homeland Security; UNITED STATES
CUSTOMS AND BORDER PROTECTION;
MARK A. MORGAN, Acting Commissioner,
United States Customs and Border Protection;
UNITED STATES CITIZENSHIP &
IMMIGRATION SERVICES; L. FRANCIS
CISSNA, Director, United States Citizenship and
Immigration Services, UNITED STATES
DEPARTMENT OF STATE; and MIKE
POMPEO, Secretary, United States Secretary of
State,

ORDER

20 CV 3737 (VB)

Defendants.
re - ne a eX

 

 

On May 14, 2020, plaintiffs Arturo Torres and Rose Maria Jaquez Quezada commenced
the instant action against defendants U.S. Department of Homeland Security; Chad Wolf, Acting
Secretary, U.S. Department of Homeland Security; U.S. Customs and Border Protection; Mark
A. Morgan, Acting Commissioner, U.S. Customs and Border Protection; U.S. Citizenship &
Immigration Services; L. Francis Cissna, Director, U.S. Citizenship and Immigration Services;
U.S. Department of State; and Mike Pompeo, Secretary, U.S. Secretary of State. (Doc. #1).

On June 4, 2020, the Clerk of Court issued a summons as to defendants. (Doc. #6).

On August 21, 2020, plaintiffs docketed a proof of service (Doc. #8), indicating service,
via certified mail and return receipt requested, on defendants as follows:

Party Served Service Address
U.S. Department of Homeland Security Office of the General Counsel

U.S. Department of Homeland Security
2707 Martin Luther King Jr. Ave, SE
Mail Stop 0485

Washington, D.C. 20528-0485
Case 7:20-cv-03737-VB Document9 Filed 09/15/20 Page 2 of 3

Chad Wolf, Acting Secretary,
U.S. Department of Homeland Security

U.S. Customs and Border Protection

Mark A. Morgan, Acting Commissioner,
U.S. Customs and Border Protection

U.S. Citizenship and Immigration Services

L, Francis Cissna, Director,
U.S. Citizenship and Immigration Services

U.S. Department of State

Mike Pompeo, Secretary of State

Office of the General Counsel

U.S. Department of Homeland Security
2707 Martin Luther King Jr. Ave, SE
Mail Stop 0485

Washington, D.C. 20528-0485

Office of the Chief Counsel

U.S. Customs and Border Protection
1300 Pennsylvania Avenue, Suite 4.4-B
Washington, D.C. 20229

Office of the Chief Counsel

U.S. Customs and Border Protection
1300 Pennsylvania Avenue, Suite 4.4-B
Washington, D.C, 20229

USCIS Office of the Chief Counsel
20 Massachusetts Avenue, NW
Room 4210

Washington, D.C. 20520

USCIS Office of the Chief Counsel
20 Massachusetts Avenue, NW
Room 4210

Washington, D.C. 20520

Attorney General
950 Pennsylvania Avenue
Washington, D.C. 20530-0001

Attorney General
950 Pennsylvania Avenue
Washington, D.C. 20530-0001

From the face of the affidavit of service, it appears plaintiffs have failed properly to serve
process in this case, “To serve a United States agency or corporation, or a United States officer
or employee sued only in an official capacity, a party must serve the United States and also send
a copy of the summons and of the complaint by registered or certified mail to the agency,
corporation, officer, or employee.” Fed. R. Civ. P. 4(/)(2).

To serve the United States, a party must:

(A) (i) deliver a copy of the summons and of the complaint to the United States attorney
for the district where the action is brought—or to an assistant United States attorney
or clerical employee whom the United States attorney designates in a writing filed

with the court clerk—or
Case 7:20-cv-03737-VB Document9 Filed 09/15/20 Page 3 of 3

(ii) send a copy of each by registered or certified mail to the civil-process clerk at the
United States attorney's office;

(B) send a copy of each by registered or certified mail to the Attorney General of the
United States at Washington, D.C.; and

(C) if the action challenges an order of a nonparty agency or officer of the United States,
send a copy of each by registered or certified mail to the agency or officer.

Fed. R. Civ. P. 4(4)(1).

Accordingly, by September 22, 2020, plaintiffs are ORDERED to notify the Court in
writing as to whether each defendant was properly served pursuant to Fed. R. Civ. P. 4(/)(1) and

4@)(2).

If plaintiffs fail to satisfy this deadline, the Court may dismiss the case without
prejudice for failure to serve process within 90 days after the complaint was filed and/or
for failure to prosecute or comply with court orders. Fed. R. Civ. P, 4(m) and 41(b).

Dated: September 15, 2020
White Plains, NY
SO ORDERED:

Vung file

Vincent L. Briccetti
United States District Judge

 
